Title: From George Washington to Robert R. Livingston, 13 May 1783
From: Washington, George
To: Livingston, Robert R.


                  
                     Sir
                     Head Quarters 13th May 1783
                  
                  Your favor of the 2d came to Hand by the last post.
                  Before this Time, you will have seen the report I made to Congress of the Interview with Sir Guy Carleton—I am very sorry the result proved so indecisive—that this, however, arises from the Cause you mention, I am not fully persuaded—I believe, a want of Information from his Court, which had been for some Time without an Administration, has been a great embarrassment to him.
                  The civil Jurisdiction of West Chester County, Sir Guy appeared very willing in his Conversation, to relinquish to the State, but what reply he will make to the Governor, when he comes to reduce it to writing, I dont know—Long Island he seemed to think could not be so easily delivered up—It would be attended with many Inconveniences: and mentioned particularly the facility it would afford to Desertions—and the necessity of holding it for the accomodation of those people who must be eventually obliged to leave the Country. Staaten Island was also necessary for his convenience.
                  I have had no reply from Sir Guy since he returned to N. York.  nor, I presume, has Governor Clinton heard any thing from him. With great Regard & Esteem I have the Honor to be Sir Your most Obedt Servant
                  
                     Go: Washington
                  
               